Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152470                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 152470
                                                                    COA: 321573
                                                                    Wayne CC: 10-006933-FC
  JAMES ANTHONY TERRELL,
           Defendant-Appellee.

  _________________________________________/

          By order of May 25, 2016, the application for leave to appeal the September 29,
  2015 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the Court of Appeals judgment that
  remands this case to the Wayne Circuit Court for proceedings under People v Lockridge,
  498 Mich 358 (2015). As the parties agree, the Court of Appeals erroneously concluded
  that relief is warranted under Lockridge even where the defendant’s guidelines range was
  not enhanced by judicial fact-finding. See Lockridge, 498 Mich at 394-395. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  aspects of the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           a1023
                                                                               Clerk